                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                               PORTLAND DiVISION

  EVANS FRUIT CO., NC., a Washington            Case No. 3:18-cv-02140-BR
  corporation,

            Plaintiff,                         STIPULATION OF UNDISPUTED
 v.                                            FACTS AND FOR ENTRY OF
                                               JUDGMENT
 HOOD RIVER JUICE COMPAWY, NC.,
 an Oregon corporation, and DAVID B.
 RYAN, individually,

            Defendants.


               Plaintiff, Evans Fruit Co., Inc., a Washington corporation (“Evans Fruit”),

and Defendants, Hood River Juice Company, Inc., an Oregon corporation (“Hood River

Juice”), and David B. Ryan, individually (“Mr. Ryan”), stipulate as follows:

            I. STIPULATION OF UNDISPUTED FACTS

       A.      From August 23, 2013, through December 31, 2014, Evans Fruit sold to

Hood River Juice and Hood River Juice purchased and accepted, without objection, from

Evans Fruit shipments of perishable agricultural commodities (“Produce”) with a total

purchase price of $3,500,000 (the “2014 Accounts Payable”).

       B.      On March 18, 2015, Ryan executed and delivered to Evans Fruit a

promissory note promising to pay Hood River Juice’s $3,500,000 obligation to Evans Fruit

for the 2014 Accounts Payable, plus interest at an annual rate offour percent, in 36 monthly

installments of $51,088.11, beginning on April 1, 2015 and ending on March 1, 2018,

followed by a $2,000,000 balloon payment on April 1, 2018 (“Note 1”).


                                        Page 1 ofs
        C.     On March 18, 2015, Hood River Juice executed and delivered to Evans Fruit

 an absolute guarantee of Ryan’s performance under Note 1 (the “Note 1 Guarantee”).

       D.      On January 17, 2018, Ryan executed and delivered to Evans Fruit a

 promissory note promising to pay his $2,000,000 April 1, 2018 balloon payment obligation

under Note 1, plus interest at an annual rate of four percent, in 36 monthly installments of

 $59,047.97 beginning on April 1,2018 (“Note I Extension”).

       E.     Hood River Juice and Ryan failed to make interest and principal payments

on Note 1, the Note 1 Guarantee, and the Note 1 Extension from June 1, 2018, through

February 28, 2019, in the total amount of $453,433.13.

       F.     Hood River Juice and Ryan owe Evans Fruit $1,813,995.72 in principal and

interest through February 28, 2019 on Note 1, the Note 1 Guarantee, and the Note 1

Extension.

       G.     From 2016 through February 28, 2018, Evans Fruit sold and delivered fresh

apples to Hood River Juice in the total invoice amount of $1,869,437.61 and Hood River

Juice failed to timely pay Evans Fruit for the apples (the “2018 Accounts Payable”, together

with the 2014 Accounts Payable, the “Transactions.”).

       H.     On March 1, 2018, Hood River Juice executed and delivered to Evans Fruit

a promissory note promising to pay Hood River Juice’s $1,869,437.61 obligation to Evans

Fruit for the 2018 Accounts Payable, plus interest at an annual rate of four percent, in 36

monthly installments of$18,927.15, beginning on April 1, 2018 and ending with a balloon

payment of$1,389,3 11.94 on April 1, 2021 (“Note 2”).



                                       Page 2 of 5
        I.     On or about March 1, 2018, Ryan, individually, executed and delivered to

 Evans Fruit an absolute guarantee of Hood River Juice’s performance under Note 2, which

 is incorporated in Note 2 (the “Note 2 Guarantee”; together with Note 1, the Note 1

Guarantee, the Note 1 Extension, and Note 2, the “Notes”).

        J.     Hood River Juice and Ryan failed to make interest and principal payments

on Note 2 and the Note 2 Guarantee from June 1, 2018, through February 28, 2019, in the

total amount of$125,019.00.

        K.     Hood River Juice and Ryan owe Evans Fruit $1,834,934.33 in principal and

interest on Note 2 and the Note 2 Guarantee through February 28, 2019.

        L.     Hood River Juice and Ryan, jointly and severally, are indebted to Evans Fruit

on the Notes in the total amount of $3,648,839.05 in unpaid principal and interest as of

February 28, 2019, of which $578,452.13 was past due on February 28, 2019.

             II. STIPIJIJATION FOR ENTRY OF JUDGMENT

        1.     Hood River Juice and Ryan dispute that Notes contain acceleration clauses,

and assert that Evan Fruit’s claim is limited to the $578,452.13 in payments on the Notes

they failed to pay as of February 28, 2019, rather than the entire $3,648,839.05 balance.

        2.     In consideration for Evans Fruit’s agreement to allow Hood River Juice and

Ryan to consolidate the Notes into a new $3,648,839.05 note and pay that note over time

(the “Settlement Note”), Hood River Juice and Ryan agree to consent to judgment in this

action for the $578,452.13 in payments on the Notes they failed to make as of February 28,

2019.



                                        Page 3 ofs
        3.     The parties agree to the terms of the proposed Judgment, attached as Exhibit

 “A,” to resolve this action.

        4.     Nothing in this Stipulation for Judgment shall be deemed or construed to be

a release, waiver or limitation of any of Evans Fruit’s rights against Hood River Juice,

Ryan, and individuals or entities not a party to this stipulation, including as it relates to the

transactions between the parties, including, but not limited to the Notes and the Settlement

Note (the “Transactions”), all such rights of Evans Fruit being expressly reserved.

       5.      Judgment will be entered in Evans Fruit’s favor and against Hood River Juice

and Ryan—jointly and severally—in the total amount of $578,452.13, plus post-judgment

interest at the rate of 4% per year from the date of entry of Judgment until paid in fall.

       6.      By signing this Stipulation below on behalf of the parties, the undersigned

represent and warrant that they have all requisite authority to bind the parties to the tenns

of this Stipulation for Judgment.

       7.      This Stipulation for Judgment may be executed in one or more counterparts,

each of which when so executed is an original, but all of such counterparts constitute one

and the same instrument. This Stipulation for Judgment, and any documents to be entered

into in connection with this Stipulation for Judgment, will be considered signed when the

signature of a party is delivered by facsimile or electronic transmission. The signature of

any party provided by facsimile or electronically is an original signature for all purposes.




                                         Page 4 of 5
     STIPULATED BY THE PARTIES:

Dated: May 14,2019                          Dated: May 14, 2019

EVANS FRUIT, INC.                           HOOD RIVER JUICE, LLC


By:.                                        By:
   Lawrence H. Meuers                          Dougl P. Cushing
   Meuers Law Firm, P.L.                       Jordan Ramis, PC
   5395 Park Central Court                     Two Centerpointe Drive, 6th Floor
   Naples, FL 34109                            Lake Oswego, OR 97035
   Telephone: (239) 513-9191                   Telephone: (503) 598-7070
   Email: lmeuers@meuerslawfirm.com            Email: doug.cushing@jordanramis.com

  Attorneys for Evans Fruit Company, Inc.       Attorneys for Hood River Juice Company,
                                                Inc. and David B. Ryan



                                            Dated: May 14, 2019


                                            DAVID B. RYAN, individually



                                            no ‘i2—Th
                                                ~David B. Ryan




                                   Pages of 5
